Citation Nr: 1341854	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increase rating evaluation for chondromalacia patella, with degenerative joint disease, right knee, formally rated as patellofemoral joint syndrome right knee (right knee disorder), currently rated as 20 percent disabling.

2.  Entitlement to an initial increase rating evaluation for chondromalacia patella, with degenerative joint disease, left knee, formally rated as patellofemoral joint syndrome left knee (left knee disorder), currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran's DD-214 form shows active duty service from April 1978 to March 1992, in addition to 6 years of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2012, the Appeals Management Center in the District of Columbia issued a rating decision that increased the Veteran's left and right knee disorder claims from 10 percent to 20 percent.  While the Veteran has been granted a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board remanded this case for additional development in February 2012.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This file contains the Veteran's October 2013 VA examination report for his left and right knee disorders.  This file also reveals that the Veteran's representative filed an Appellate Brief (or informal hearing presentation) in November 2013.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
The issues of total disability rating based on individual unemployability (TDIU) and entitlement to service connection for bilateral anterior tibial stress syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, during the Veteran's October 2013 VA examination, the examiner reported that the Veteran was no longer working as a result of his back, neck, and joint disabilities; these disabilities include service connected disorders.  The October 2013 examiner also diagnosed the Veteran with bilateral anterior tibial stress syndrome and opined that the disorder was at least as likely as not, the result of the Veteran's service connected knee disorders.  However, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

A review of the record reveals that further development is necessary.  Specifically, the duty to assist has not been satisfied.  The Veteran's October 2013 VA examination indicates that he is receiving Social Security Administration (SSA) disability benefits.  VA's duty to assist extends to obtaining records from the SSA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  

Additionally, a supplemental statement of the case was not issued after the October 2013 VA examination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's complete Social Security Administration  disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration  decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


